Citation Nr: 1511455	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-24 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1965 to June 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri.  

As support for his claims, the Veteran testified at a Travel Board hearing in August 2013 before the undersigned Veterans Law Judge of the Board.  A copy of the transcript has been associated with the Veteran's claims file.

In addition to the paper claims file in this case, an electronic VA paperless claims file has been associated with the Veteran's claims, and has been reviewed.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

FINDING OF FACT

After resolving doubt in the Veteran's favor, competent and credible evidence establishes that the Veteran's tinnitus arose in service and has continued since service.


CONCLUSION OF LAW

The requirements for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the below discussed grant of service connection for tinnitus, no discussion of the duty to notify and the duty to assist compliance is necessary.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

During his August 2013 hearing, the Veteran reported that while serving as a drill sergeant a grenade was released in close proximity to him and that he has experienced ringing in his ears since that time.

The Veteran has a diagnosis of bilateral tinnitus.  The Veteran is competent to assert that he has tinnitus.  An August 2010 VA treatment shows complaints of tinnitus and a January 2011 VA audiologist noted the Veteran's reports of bilateral ringing of the ears since service.  

When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  Moreover, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the remaining inquiry is whether the Veteran's current tinnitus is related to service.

After reviewing the positive and negative evidence of record, the Board finds that when granting the benefit of the doubt, service connection for tinnitus is warranted.  At the outset, the Board notes that the Veteran served as a member of a missile crewman on an air defense unit and as noted above, as a drill sergent.  The Veteran's DD-214s show that he was awarded missile, Sharpshooter M-1, Expert M-14, and Marksman M-60 badges.  Also of record are the Veteran's consistent statements that he experienced tinnitus during service and has experienced it since service.  The Veteran has submitted several lay statements in support of his contention, including a supporting statement from his spouse, asserting that she and the Veteran were married while he served in the Army and at some point early in their marriage he began to complain of hearing ringing in the ears.  The Veteran also denied a history of civilian recreational noise exposure.  Given the aforementioned, the Board finds that the Veteran's appellate contention that his tinnitus began in service and has continued since service is competent and credible.  

It is acknowledged that on VA audiological examination in January 2011, the examiner opined that the Veteran's current tinnitus was not at least as likely as not related to his military service.  The examiner explained that "[i]t would be resorting to mere speculation to pick a single cause when there are several indicators to aggravate tinnitus . . . ."  While the examiner noted that the Veteran had normal hearing on separation from service and denied any ear trouble on the separation questionnaire form, she did not address that the Veteran is competent to report the onset of his tinnitus, his military occupation specialties, or his supporting lay statements.  As such, the medical opinion is of little probative value.

In light of the positive and negative evidence of record, the state of the record is in relative equipoise; thus, after resolving doubt in the Veteran's favor, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran maintains that his bilateral hearing loss is attributable to noise exposure sustained during service. 

The Veteran underwent a VA examination in January 2011.  The VA examiner opined that the Veteran's bilateral hearing loss is less likely as not the result of his military service.  The only basis for this unfavorable opinion was that the Veteran's hearing was normal at entrance and separation, and the Veteran did not seek treatment for a hearing problem in service.  No further rationale was provided in support of the VA examiner's findings.

38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Because the examiner's negative opinion as to the etiology of the Veteran's bilateral hearing loss appears to be based solely on the fact that he had "normal" hearing during active military service, another medical opinion is needed.

Additionally, VA treatment records dated after August 2010 should be associated with the claims folders, either physically or electronically.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder any VA treatment records dated since August 2010.

2. Schedule the Veteran for a new VA examination to determine the nature and etiology of his bilateral hearing loss.

The examiner is to state whether it is at least as likely as not that the Veteran's bilateral hearing loss is related to service or had its onset in service.

A clear rationale for the opinion provided is required, as is a discussion of the pertinent facts and medical principles involved.  The opinion must reflect consideration of any statements provided by the Veteran regarding the onset of diminished hearing acuity and the circumstances of the Veteran's military service, to specifically include noise exposure from proximity to grenade explosions and artillery fire.  If the requested opinion cannot be provided without resort to speculation, the examiner must so state and explain why an opinion cannot be provided without resort to speculation.

3. Thereafter, readjudicate the claim.  If the benefit sought on appeal remain denied, issue a supplemental statement of the case to the Veteran and his representative and give them an opportunity 
to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


